DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-22 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 5/26/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Global System for Mobile Communications(GSM)(3rd Generation Partnership Project; Technical Specification Group .
Claim 1: GSM reference teaches processing circuitry configured to cause the wireless device perform the following operations(pages 32-33, 9.14-10: The message is sent using an SCCP connection between an SMLC and a BSS to allow a BSS to provide a response to a request for assistance information it previously received from the SMLC). GSM disclose receive from the network node, a paging request for a positioning event and a subsequent Radio Resource Location Services Protocol(RRLP), Protocol Data Unit(PDU) in (page 61, 10.37: The fixed length information element that carries information identifying the specific Multilateration positioning method that has been triggered by the SMLC. The field indicated MTA specific timer value that determines how long the MTA procedure is to run the BSS). GSM disclose perform in response to receipt of the paging request and the RRLP PDU, A Multilateration Timing Advance(MTA) procedure using a Radio Link Control(RLC), Data Block method comprising a plurality of instances in (page 62, 10.38-10.39: The field indicates in Table  10.38.1 whether or not the indicated MTA information is the final MTA information that will be sent from the BSS to the SMLC for the corresponding MTS procedure and is coded. In 10.39, this is a fixed length information element that carries information identifying the MS synchronization accuracy applicable when sending a RLC data block or an extended Access Burst during the radio access part of the MTA procedure). GSM disclose transmitting to the network node, a RLC data block comprising at least a first field and a second field, the first field indicating a position of the instance in a sequence of the plurality of instances and the second field indicating whether the instance is a last instance in the sequence of the plurality of instances in (page 62, table 10.38.1: MTA information elements: This field indicates whether or not the indicated MTA information is the final MTA information that will be sent from the BSS to the SMLC for the corresponding MTS procedure and is coded and Table 10.39.1: MS Sync Accuracy information 
Claim 2: GSM disclose wherein the first field is a 3-bit field and the wireless device performs the following operation: increment a value of the 3-bit field when performing each consecutive instance in the plurality of instances in (page 33; section 10 and 10.1).
Claim 3: GSM disclose set a value of the 1-bit filed to TRUE when the instance is the last instance in the sequence of the plurality of instances and set a value of the 1-bit field FALSE when the instance is not the last instance in the sequence of the plurality of instances in (page 37: 10.10).
Claim 4: GSM reference disclose wireless device which interacts with a network node in(pages 32-33, 9.14-10: The message is sent using an SCCP connection between an SMLC and a BSS to allow a BSS to provide a response to a request for assistance information it previously received from the SMLC). GSM disclose receive from the network node, a paging request for a positioning event and a subsequent Radio Resource Location Services Protocol(RRLP), Protocol Data Unit(PDU) in (page 61, 10.37: The fixed length information element that carries information identifying the specific Multilateration positioning method that has been triggered by the SMLC. The field indicated MTA specific timer value that determines how long the MTA procedure is to run the BSS). GSM disclose perform in response to receipt of the paging request and the RRLP PDU, A Multilateration Timing Advance(MTA) procedure using a Radio Link Control(RLC), Data Block method comprising a plurality of instances in (page 62, 10.38-10.39: The field indicates in Table  10.38.1 whether or not the indicated MTA information is the final MTA information that will be sent from the BSS to the SMLC for the corresponding MTS procedure and is coded. In 10.39, this is a fixed length information element that carries information identifying the MS synchronization accuracy applicable when sending a RLC data block or an extended Access Burst during the radio access part of the MTA procedure). GSM disclose transmitting to the network node, a RLC data block comprising at least a first field and a second field, the first field indicating a position of the 
Claim 5: GSM disclose wherein the first field is a 3-bit field and the wireless device performs the following operation: increment a value of the 3-bit field when performing each consecutive instance in the plurality of instances in (page 33; section 10 and 10.1).
Claim 6: GSM disclose set a value of the 1-bit filed to TRUE when the instance is the last instance in the sequence of the plurality of instances and set a value of the 1-bit field FALSE when the instance is not the last instance in the sequence of the plurality of instances in (page 37: 10.10).
Claim 7: GSM disclose processing circuitry configured to cause the network node to perform the following operation in (pages 32-33, 9.14-10: The message is sent using an SCCP connection between an SMLC and a BSS to allow a BSS to provide a response to a request for assistance information it previously received from the SMLC). GSM disclose transmit a paging request for a positioning event and a subsequent Radio Resource  Location Services Protocol(RRLP), Protocol Data Unit(PDU) to the wireless device, the positioning event comprising the wireless device performing a Multilateration Timing Advance (MTA) procedure using a Radio Link Control(RLC) Data Block Method comprising a plurality of instances in (page 62, 10.38-10.39: The field indicates in Table  10.38.1 whether or not the indicated MTA information is the final MTA information that will be sent from the BSS to the SMLC for the corresponding MTS procedure and is coded. In 10.39, this is a fixed length information element that carries information identifying the MS synchronization accuracy applicable when sending a RLC data 
Claim 15: GSM disclose network node which interacts with a wireless device in (pages 32-33, 9.14-10: The message is sent using an SCCP connection between an SMLC and a BSS to allow a BSS to provide a response to a request for assistance information it previously received from the SMLC). GSM disclose transmit a paging request for a positioning event and a subsequent Radio Resource  Location Services Protocol(RRLP), Protocol Data Unit(PDU) to the wireless device, the positioning event comprising the wireless device performing a Multilateration Timing Advance (MTA) procedure using a Radio Link Control(RLC) Data Block Method comprising a plurality of instances in (page 62, 10.38-10.39: The field indicates in Table  10.38.1 whether or not the indicated MTA information is the final MTA information that will be sent from the BSS to the SMLC for the corresponding MTS procedure and is coded. In 10.39, this is a fixed length information element that carries information identifying the MS synchronization accuracy applicable when sending a RLC data block or an extended Access Burst during the radio access part of the MTA procedure). GSM disclose receive from the wireless device and RLC data block comprising a first field and a second field, the first field indicating a position of the instance in a sequence of the plurality of instances and the second field indicating whether the instance is a last instance in the sequence of the plurality of instances in (page 62, table 10.38.1: MTA information . 
Allowable Subject Matter
Claims 8-14,16-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
USPTO Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HOSUK SONG/Primary Examiner, Art Unit 2435